Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Steven R. Lazar on September 10, 2021, which resulted in the further amendment included herein on September 10, 2021.
The application has been amended as shown in attached Appendix A. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
After noting that the claims filed on July 1, 2021 had resolved most of the issues that evolved in the Non-final rejection of April 1, 2021, Examiner also noted that the application was still not allowable.  However, based facts that emerged from the June 29, 2021 interview, Examiner determined that minor changes to the claims could result in allowance.  In an interview held on September 10, 2021, the substance of which is summarized in the attached PTO-413/413b interview summary, Examiner stated that additional amendment to better capture the substance of the invention would be required to reach allowability.  The subject matter disclosed in the specification, as well as in the June 29, 2021 interview, and which appear to make the instant invention different from other monitoring systems, is that the monitoring device is a small standalone and portable device containing a plurality of sensors. The device can be 
The subject matter which was not found in a search of the prior art in the newly added limitations is as follows:
A stand-alone portable device for remotely generating and maintaining an unalterable authenticated historical record, said unalterable authenticated historical record comprising historical monitoring data and historical geolocation data, said historical monitoring data comprising measurements of one or more parameters over a period of time, and said historical geolocation data authenticating the geographic location of each data point of said historical monitoring data over said period of time, said device comprising:
one or more monitors for generating historical monitored data comprising measurements of one or more parameters over a period of time, wherein said one or more monitors are selected from the group consisting of a seismic activity monitor, a natural gas or propane sensor, a carbon monoxide sensor, a dust sensor, a mold monitor, a radon sensor, a humidity and temperature sensor, and an audio monitor.
Therefore, Claims 7-14 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        


Appendix A – Allowed Claims for 16/391,123

7. (Presently Amended) A stand-alone portable device for remotely generating and maintaining an unalterable authenticated historical record, said unalterable authenticated historical record comprising historical monitoring data and historical geolocation data, said historical monitoring data comprising measurements of one or more parameters over a period of time, and said historical geolocation data authenticating the geographic location of each data point of said historical monitoring data over said period of time, said device comprising:
	one or more monitors for generating historical monitored data comprising measurements of one or more parameters over a period of time, wherein said one or more monitors are selected from the group consisting of a seismic activity monitor, a natural gas or propane sensor, a carbon monoxide sensor, a dust sensor, a mold monitor, a radon sensor, a humidity and temperature sensor, and an audio monitor, [;]
	a global positioning system (GPS) or Real-Time Locating System (RTLS) for generating historical geolocation data, wherein said historical geolocation data is generated over the same period of time as said historical monitored data, [;]
	a transmitter for transmitting a signal, said signal comprising said historical monitoring data and said historical geolocation data generated over said period of time, wherein said historical monitoring data and said historical geolocation data generated over said period of time are associated to generate an unalterable authenticated historical record of said historical monitoring data at said geographic location over said period of time, wherein said transmitter is selected from the group consisting of a cellular signal transmitter, a radio transmission frequency transmitter, and a wi-fi , [;] and 
	a power source.

8. (Previously Presented) The device of claim 7, wherein the power source is selected from the group consisting of an electrical cord and a battery.

9. (Previously Presented) The device of claim 8, further comprising at least one back-up power source.

10. (Previously Presented) The device of claim 7, further comprising storage means for securely maintaining said unalterable authenticated historical record of said multiple historical monitoring data at said geographic location over said period of time.

11. (Previously Presented) The device of claim 7, further comprising one or more monitors for monitoring levels and usage of one or more utilities selected from the group consisting of: oil, gas, and water.

12. (Previously Presented) The device of claim 10, wherein said storage means is located at a remote location.
	
13. (Presently Amended) A system for generating, maintaining and accessing an authenticated historical record of historical monitoring data at a given geographic location, said system comprising:
a stand-alone portable device for remotely generating and maintaining an unalterable authenticated historical record, said unalterable authenticated historical record comprising historical monitoring data and historical geolocation data, said historical monitoring data comprising measurements of one or more parameters over a period of time, and said historical geolocation data authenticating the geographic location of each data point of said historical monitoring data over said period of time, said device comprising:
	one or more monitors for generating historical monitored data comprising measurements of one or more parameters over a period of time, wherein said one or more monitors are selected from the group consisting of a seismic activity monitor, a natural gas or propane sensor, a carbon monoxide sensor, a dust sensor, a mold monitor, a radon sensor, a humidity and temperature sensor, and an audio monitor,
	a global positioning system (GPS) or Real-Time Locating System (RTLS) for generating historical geolocation data, wherein said historical geolocation data is generated over the same period of time as said historical monitored data,
	a transmitter for transmitting a signal, said signal comprising said historical monitoring data and said historical geolocation data generated over said period of time, wherein said historical monitoring data and said historical geolocation data generated over said period of time are associated to generate an unalterable authenticated historical record of said historical monitoring data at said geographic location over said period of time, wherein said transmitter is selected from the group consisting of a cellular signal transmitter, a radio transmission frequency transmitter, and a wi-fi transmitter module, 
a power source,
and
	one or more remote devices devices devices 

14 (Presently Amended) The system of claim 13, wherein a user of said one or more remote devices 
	



/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454